DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       STACY S. SIGNORINI,

                             Appellant,

                                 v.

                  OCWEN LOAN SERVICING, LLC,

                              Appellee.


                           No. 2D20-208



                        September 15, 2021

Appeal from the Circuit Court for Pinellas County; Patricia Ann
Muscarella, Judge.

Robert E. Biasotti, Biasotti Law, Saint Petersburg, and Leslie M.
Conklin, Clearwater, for Appellant.

David Rosenberg and Jarrett Cooper, Robertson, Anschutz,
Schneid, Crane and Partners, PLLC, Boca Raton, for Appellee.


PER CURIAM.

     Affirmed.

LUCAS, SMITH, and STARGEL, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2